Exhibit 99.1 Century Reports 2010 Earnings MONTEREY, CA. February 15, 2011 Century Aluminum Company (NASDAQ: CENX) reported net income of $65.3 million ($0.65 per basic and $0.64 per diluted common share) for the fourth quarter of 2010.Financial results were negatively impacted by a mark-to-market loss on forward contracts of $5.7 million primarily related to LME price protection options and by a contractual termination pension benefit charge of $4.6 million due to the continued curtailment of the Ravenswood facility.Changes to the Century of West Virginia retiree medical benefits program increased current quarter results by $56.7 million with an associated discrete tax benefit of $2.0 million.Cost of sales for the quarter includes a $15.9 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements. For the fourth quarter of 2009, Century reported a net loss of $24.4 million ($0.28 per basic and diluted common share).Financial results were negatively impacted by net after-tax expense of $11.5 million related to the purchase of downside aluminum price protection for a portion of Century’s U.S. production through 2010, and a net after-tax charge of $5.3 million for losses on early extinguishment and modification of debt.Financial results were positively impacted by a $6.6 million benefit related to discrete income tax adjustments.Cost of sales for the fourth quarter of 2009 included a $17.2 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements. For 2010, the company reported net income of $60.0 million ($0.59 per basic and diluted common share).These results were negatively impacted by a mark-to-market loss on forward contracts of $10.5 million primarily related to LME price protection options and by a contractual termination pension benefit charge of $4.6 million due to the continued curtailment of the Ravenswood facility. Changes to the Century of West Virginia retiree medical benefits program increased results by $56.7 million with an associated discrete tax benefit of $2.0 million.Tax benefits related to the release of tax reserves no longer required positively impacted results by $2.1 million for the year. Cost of sales for the year includes a $63.2 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements. For 2009, the company reported a net loss of $206.0 million ($2.73 per basic and diluted common share).These results were negatively impacted by several items, including:a net after-tax charge of $41.7 million for costs associated with production curtailments at U.S. smelters; a $73.2 million net after-tax impairment charge associated with the divestiture of our alumina and bauxiteinvestments; a net after- tax charge of $11.0 million related to the purchase of downside aluminum price protection for a portion of our U.S. production through 2010; and a net after-tax charge of $4.7 million for losses on early extinguishment and modification of debt.2009 results were positively impacted by a net after-tax benefit of $57.8 million, primarily from realized and unrealized gains related to the termination of the existing power contract and its replacement with a new power contract at Hawesville and a $14.3 million benefit related to discrete income tax adjustments.Net after-tax inventory lower of cost or market adjustments of $33.6 million favorably impacted the yearly results.Cost of sales for 2009 included a $31.6 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements. Sales for the fourth quarter of 2010 were $316.9 million compared with $256.8 million for the fourth quarter of 2009. Shipments of primary aluminum for the 2010 fourth quarter were 148,923 tonnes, compared with 147,700 tonnes shipped in the year-ago quarter. Sales for 2010 were $1,169 million compared with $899 million for 2009, and total 2010 primary aluminum shipments of 585,395 tonnes compared with 605,126 tonnes shipped in 2009. "Global economic growth has improved over the last several quarters, with business increasing across most end-markets," commented Logan W. Kruger, President and Chief Executive Officer."In China, consumer activity and industrial production have reaccelerated since last spring despite a variety of government actions to control inflationary pressures.Other developing regions also remain buoyant, although inflation is a developing trend in these regions as well.On the other hand, certain large markets, such as construction, remain historically weak in the U.S. and Europe.Aluminum inventories continue to be high, a situation that may be exacerbated by new and restarted capacity expected to come on-line over the next several months.In summary, we believe the risks of the current market environment are reasonably balanced; it is in this context that we are managing the company." "We are pleased with Century's progress during the closing months of 2010 and the beginning of 2011," continued Mr. Kruger."At Hawesville, we have concluded a new five-year labor agreement and are ahead of plans to restart the potline that was curtailed during the financial crisis.We are continuing to advance the complex process required for a potential restart of the Ravenswood smelter.We have built strong liquidity and reduced structural costs as well as long-term obligations.These accomplishments should help to protect the company during periods of volatility that inevitably occur in commodities markets and provide the underpinnings to grow the company in a deliberate manner.Toward this end, we are working on high-return, low-risk growth programs at Grundartangi and Hawesville and we continue to make progress toward what we cautiously expect will be a restart of major construction activity at Helguvikthis year." Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release and comments made by Century management on the quarterly conference call contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements about future, not past, events and involve certain important risks and uncertainties, any of which could cause our actual results to differ materially from those expressed in our forward-looking statements. Such risks and uncertainties may include, without limitation, declines in aluminum prices or increases in our operating costs; increasing inflation or other worsening of global financial and economic conditions; increases in global aluminum inventories and the addition of new or restarted global aluminum production capacity; additional delays in the completion of our Helguvik, Iceland smelter; our ability to successfully progress the potential restart of our Ravenswood smelter and implement growth programs at Grundartangi and Hawesville; and our ability to successfully implement measures to protect Century during economic down cycles. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in our Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. We do not undertake, and specifically disclaim, any obligation to revise any forward-looking statements to reflect the occurrence of future events or circumstances. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended December 31, Year ended December 31, NET SALES Third-party customers $ Related parties COST OF GOODS SOLD GROSS PROFIT (LOSS) ) OTHER OPERATING EXPENSES (INCOME) – NET ) ) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) ) INTEREST EXPENSE – THIRD PARTY – NET ) INTEREST INCOME – RELATED PARTY NET LOSS ON FORWARD CONTRACTS ) OTHER EXPENSE - NET ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) INCOME TAX (EXPENSE) BENEFIT ) ) INCOME (LOSS) BEFORE EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) NET INCOME (LOSS) $ $ ) $ $ ) NET INCOME (LOSS) ALLOCATED TO COMMON SHAREHOLDERS $ $ ) $ $ ) EARNINGS (LOSS) PER COMMON SHARE Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable - net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs – current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs – less current portion Accrued postretirement benefits costs – less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 82,515 and 83,452 shares issued and outstanding at December 31, 2010and 2009, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 92,771,864 and 92,530,068 shares issued and outstanding at December 31, 2010 and 2009, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Unrealized net loss on forward contracts Unrealized gain on contractual receivable - ) Realized benefit of contractual receivable Write-off of intangible asset - Accrued and other plant curtailment costs – net ) Lower of cost or market inventory adjustment ) ) Depreciation and amortization Debt discount amortization Deferred income taxes Pension and other postretirement benefits Stock-based compensation Non-cash loss on early extinguishment and modification of debt - Non-cash loss from disposition of equity investments - Non-cash contingent obligation - Undistributed earnings of joint ventures ) ) Change in operating assets and liabilities: Accounts receivable – net ) Sale of short-term trading securities - Due from affiliates ) Inventories ) Prepaid and other current assets Accounts payable, trade ) Due to affiliates ) Accrued and other current liabilities ) ) Other – net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Payment received on advances from joint ventures - Proceeds from sale of property, plant and equipment - Restricted and other cash deposits ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment under revolving credit facility - ) Financing fees - ) Issuance of common stock – net 23 Net cash provided by financing activities 23 CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS – PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter Total $ $ 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter Total $ $ (1) Does not include Toll shipments from Nordural Grundartangi
